DEKLE, Justice.
The conflict herein for issuance of the writ of certiorari is delineated in the related opinion filed this date of Ball v. City of Tallahassee, 281 So.2d 333 (Fla.1973). There we recite the rule of proof to which we adhere as it appears in our earlier cases of Canal Authority v. Miller, 243 So.2d 131 (Fla.1970); Canal Authority v. Litzel, 243 So.2d 135 (Fla.1970); and Wilton v. St. Johns County, 98 Fla. 26, 123 So. 527 (1929).
Applying the Canal Authority rule of proof for a showing of necessity of taking by the condemning authority, to the facts in this particular case, we find that the trial court, as affirmed by the district court of appeal upon the facts, was well within the rule in its determination and judgment which we find to be correct.
The opinion of the district court, 266 So.2d 382, is hereby modified to conform to the rule of proof as set forth in Ball v. City of Tallahassee, supra, and the writ of certiorari is otherwise
Denied.
CARLTON, C. J., McCAIN, J., and GALE, Circuit Judge, concur.
ERVIN, J., concurs in the conclusion discharging the writ.